Citation Nr: 1718652	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  12-33 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for left varicocele.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1982 to January 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction rests with the RO in St. Petersburg, Florida.

In October 2016, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record.  The record was held open for 90 days to allow for additional medical evidence, which was done in October 2016.  However, the additional evidence was not accompanied by a waiver of RO consideration, and the Veteran's VA Form 9 was filed prior to February 2, 2013.  In light of the need to remand for further development, the AOJ will have the opportunity to review this evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The RO last considered the Veteran's claim of entitlement to a compensable rating for a left varicocele in a December 2012 Statement of the Case (SOC).  Since that time, as noted above, additional evidence has been associated with the record that is relevant to the issue addressed herein.  Specifically, this evidence includes an October 2016 private medical statement by Dr. J. Plunkett, without a waiver of initial consideration by the AOJ.  Accordingly, the Board must return the case to the AOJ for consideration of the additional evidence and issuance of a Supplemental SOC (SSOC).  See 38 C.F.R. § 19.31.

Further, the Veteran was last afforded a VA genitourinary examination in July 2011.  He has subsequently testified that his service-connected left varicocele symptoms have worsened.  See October 2016 Board Hearing Transcript at 6.  Specifically, he testified that the area is enlarged, painful, and swollen.  Id. at 3-4.  Additionally, he reported pain in his groin when lifting objects.  Id. at 11.  In his October 2016 written statement, Dr. Plunkett opined that the Veteran is being treated for symptomatic left varicocele, hypogonadism, and bilateral testicular atrophy.  As there is evidence of potential worsening, the Board finds that a new examination should be provided in order to assess the current nature and severity of his left varicocele.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

Finally, the Veteran testified that he received ongoing treatment from Dr. Plunkett.  See October 2016 Board Hearing Tr. at 5.  He testified that he will discuss possible surgery with Dr. Plunkett at his next appointment in December 2016.  Id. at 6.  These treatment records have not been associated with the claims file.  Thus, remand is necessary to obtain any outstanding records of private and VA treatment.  See 38 C.F.R. § 3.159(c); see also Sullivan v. McDonald, 815 F.3d 786 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain all outstanding records from private medical treatment providers, to include all outstanding records from Dr. J. Plunkett.

3.  Then schedule the Veteran for a VA examination to determine the current nature and severity of his left varicocele.  The claims file should be made available to and reviewed by the examiner.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  

All symptomatology associated with the Veteran's left varicocele should be reported.  In detailing the Veteran's current symptoms, the examiner should specifically address Dr. J. Plunkett's October 2016 written statement.  In doing so, the examiner should opine as to whether the Veteran has atrophy of one or both testes.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report. 

4.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

